Citation Nr: 1218668	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989 and from May 1992 to February 1997, with approximately an additional seven months of unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The competent and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed obstructive sleep apnea did not originate in service or for many years thereafter and is not related to any incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the October 2007 rating decision, he was provided notice of the VCAA in June 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in June 2007, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case in February 2009 with subsequent re-adjudication in November 2009 and February 2010 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, an adequate VA examination and statements from the Veteran and his representative.  

While service treatment records from the Veteran's period of active duty from June 1989 to August 1989 and from the other approximately seven months unverified active service are not associated with the claims file, the Board observes that the Veteran reported that his symptoms began during his second period of active service in or around approximately 1993 and that he did not have problems prior to his entrance into his second period of active service.  Therefore, as these records have been obtained and associated with the record, there is no further duty to obtain any additional service records as there is no indication they are potentially relevant to the current claim on appeal.  

The Board notes that the January 2010 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this case, while the VA examiner concludes that he cannot resolve whether the Veteran's obstructive sleep apnea was due to or the result of his military service without resorting to mere speculation, the Board finds that he provided a thorough and adequate rationale as to why this was the case.  In this regard the Board points to Jones v. Shinseki, in which the Court determined that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  Id.  Such is not the case here.  The January 2010 VA examiner has not indicated that any additional information would facilitate a more conclusive opinion.  

The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the VA examiner based his conclusions upon both a review of the claims file, an examination of the Veteran, and the Veteran's reported history.  As such, his conclusions were based upon due diligence and sought relevant medical information that may have had a bearing on the case in reviewing the claims file.  

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the VA examiner considered all procurable and assembled data, including both private and VA treatment records, the service treatment reports, the Veteran's reports of history, a physical examination and the lay statements from fellow service members in rendering the January 2010 VA examination opinion.  

Moreover, the examiner made it clear that his opinion reflected the limitations of knowledge in the medical community at large, through his discussion of  the relevant factual information available in the claims file, including the risk factor from obesity to obstructive sleep apnea and noting the symptoms of sinusitis and headaches treated in service were not related to obstructive sleep apnea but to another etiology.  See id.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, he specified that the etiology of the Veteran's obstructive sleep apnea could not be determined even considering the supporting lay statements, because of the lack of any corroborating objective data.  See id.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the January 2010 VA examination and opinion were adequate.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his obstructive sleep apnea is related to the sinusitis, headaches, and fatigue symptoms he experienced during active service.  As such, he contends that this disability began during his active service.  

Service treatment reports are absent of any findings of a sleep disorder, to include obstructive sleep apnea.  In an April 1993 service treatment report, the Veteran was treated for and diagnosed with resolving sinusitis.  An April 1996 Report of Medical Examination was absent of any complaints or findings of a respiratory or sleep disorder and no abnormalities of the sinuses, nose, lungs or chest were found.  He was again treated for and diagnosed with sinusitis in May 1996.  A December 1996 Report of Medical Examination was absent of any complaints or findings of a respiratory or sleep disorder and no abnormalities of the sinuses, nose, lungs or chest were found.  A December 1996 Report of Medical History revealed the Veteran reported having no history of frequent trouble sleeping, shortness of breath, pain or pressure in the chest, or asthma.  In a December 1996 Report of Medical Assessment, the Veteran reported having injured his back and bilateral ankles while on active duty and for which he did not seek medical care and he reported having other medical problems including diminished hearing, joint stiffening in several areas, left shoulder problems and frostbite in both hands.  At this time no problems with sleeping or respiratory disorders was reported.  

Private and VA medical records from February 1997 to January 2010 reflect that the Veteran was initially treated for and diagnosed with obstructive sleep apnea syndrome in January 2007 by a private physician.  In a January 2007 private medical report, the Veteran stated he had difficulty driving and had accidents or near accidents while driving due to sleepiness during the last five years.  He was subsequently diagnosed with a sleep disorder and rule out obstructive sleep apnea at a VA medical center (VAMC) in January 2008.  An April 2008 VA outpatient treatment report reflects that the Veteran was diagnosed with obstructive sleep apnea and provided a CPAP machine.  He has since received treatment for obstructive sleep apnea.  

In April 2007 and October 2008 lay statements, the Veteran's friends and fellow service members, K.D., M.A.P. and E.D., reported that they witnessed the Veteran's symptoms during his active service, while each served with him in different periods ranging from 1992 to 1997.  These reported symptoms included problems waking up on time, exhaustion, frequent napping, easily falling asleep, headaches or lightheadedness, loud snoring and excessive weight gain.  K.D. also reported that, knowing the Veteran for 18 years he had noticed symptoms of excessive fatigue, daytime sleeping periods, extremely loud snoring, sleep interruptions, falling asleep while conversing with friends, lack of concentration, lack of providing details in conversations, incoherence, difficulty remembering, dozing while driving and being somewhat distant at times.  

At a January 2010 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  After a review of the claims file, a notation of the Veteran's reported history and a physical examination, the examiner concluded that he was unable to resolve whether the Veteran's obstructive sleep apnea was due to or a result of military service without resorting to mere speculation.  The examiner explained in his rationale that the Veteran reported that he began having symptoms of obstructive sleep apnea, to include headache and fatigue in the early 1990s, however, there was no documentation of those symptoms in any of his service treatment records, except as related to two different incidents of sinusitis and upper respiratory infections for which he was acutely treated.  He also noted the Veteran's reports of symptoms improving following treatment for obstructive sleep apnea, but he was currently taking medication for persistent sinusitis and headaches, and he received antibiotics three weeks ago.  The examiner found that, it appeared per the Veteran's report that the symptoms and condition that were treated while on active duty and today were not related to obstructive sleep apnea but to another etiology.  He noted that obesity was a leading risk factor for obstructive sleep apnea, and while the Veteran gained 25 pounds during his active service, he gained an additional 80 pounds between his separation from active service and the time of diagnosis of sleep apnea.  The examiner observed that obesity risk factor occurred after his separation from active duty.  He also noted that the Veteran had stated that he gained weight on active duty due to pain limiting his ability to exercise, and that he now contended that he had no other medical reason for gaining weight other than sleep apnea.  The examiner found that this evidence would support that his onset of sleep apnea was well after his separation from active duty.  Furthermore, the examiner noted the letters of support from the fellow veterans had no medical basis and the documentation of his legs moving while sleeping was not supported by his sleep studies.  Therefore, the examiner concluded that even with the letters of support, he could not resolve this issue without resorting to mere speculation.  

After a review of the record, the Board concludes that entitlement to service connection for obstructive sleep apnea is not warranted.  In this regard, the Board finds that, while the Veteran is currently diagnosed with obstructive sleep apnea, the competent and probative evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed obstructive sleep apnea and his active service.  

The Board notes that service treatment reports are absent of any complaints or findings related to obstructive sleep apnea during active service.  Moreover, while the Veteran was treated for sinusitis on two separate occasions in service, the December 1996 Report of Medical Examination was absent of any complaints or findings of a respiratory or sleep disorder and no abnormalities of the sinuses, nose, lungs or chest were found.  In addition respiratory or sleep disorder was not complained of prior to the Veteran's separation from active service in either the December 1996 Report of Medical History or December 1996 Report of Medical Assessment.  Thus, the evidence does not demonstrate that the Veteran's obstructive sleep apnea had its onset during his active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements by the Veteran and his fellow service members that he had symptoms of problems waking up on time, exhaustion, frequent napping, easily falling asleep, headaches or lightheadedness, loud snoring, excessive weight gain, excessive fatigue, daytime sleeping periods, extremely loud snoring, sleep interruptions, falling asleep while conversing with friends, lack of concentration, lack of providing details in conversations, incoherence, difficulty remembering, dozing while driving and being somewhat distant at times, which occurred during active service and had continued since that time.  

While the Veteran and the fellow service members are competent to attest to witnessing these reported problems occurring, the Board finds that, to the extent that these statements indicate that these symptoms are related to the Veteran's sleep apnea, these are medical determinations of etiology which neither the Veteran nor his fellow service members are competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds that the lay statements are competent evidence of lay observations of such symptoms occurring during and after the Veteran's active service, however, they are not competent evidence of either an association with obstructive sleep apnea or of the etiology of his currently diagnosed obstructive sleep apnea.  To the extent that these lay observable symptoms since service indicate a continuity of such symptomatology, the Board observes that such symptoms cannot be automatically associated with the Veteran's obstructive sleep apnea disorder absent a medical determination as such an association is not capable of lay observation.  Thus, the Board affords the lay statements by the Veteran and his fellow service members regarding the etiology of the observed symptoms and his currently diagnosed obstructive sleep apnea no probative value.  

The post-service medical evidence of record demonstrates that there were no complaints related to sleep problems until the Veteran was initially diagnosed with obstructive sleep apnea syndrome in January 2007, approximately 10 years after his separation from active service.  In fact, VA medical records contained in the claims file dating back to February 1997 are completely absent of any complaints, findings, or treatment of a sleep disorder.  The Board observes that while a February 1997 VA outpatient treatment report reflects the Veteran was treated for an upper respiratory infection, there is no competent evidence of record demonstrating that this upper respiratory infection was related to any currently diagnosed obstructive sleep apnea.  Moreover, in January 2007 the Veteran reported that he had difficulty driving and had accidents or near accidents while driving due to sleepiness during the last five years, dating such problems to approximately five years after his separation from active service.  

Finally, based upon a review of the claims file, the Veteran's reported history and a physical examination, the January 2010 VA examiner found he could not resolve the issue of whether obstructive sleep apnea was related to the Veteran's active service, without resorting to mere speculation.  As noted above, the examiner's opinion and rationale were found to be adequate.  This examiner's opinion does not provide support for or against the Veteran's claim, however, his rationale does include findings that weigh against the Veteran's claim.  The Board observes that the VA examiner found that it appeared per the Veteran's report that the symptoms and condition that were treated while on active duty and today were not related to obstructive sleep apnea but to another etiology, that the obesity risk factor occurred after his separation from active duty, and that that the evidence would support that the Veteran's onset of sleep apnea was well after his separation from active duty.  While the VA examiner's opinion itself does not support or weigh against the Veteran's claim, the noted reasons in his rationale include medical findings that weigh against the Veteran's claim.  Thus, there is no evidence indicating a relationship between the Veteran's sleep apnea and his military service.  

Therefore, the competent and probative evidence of record evidence does not demonstrate any nexus between the Veteran's currently diagnosed obstructive sleep apnea and his active service.  Accordingly, service connection for obstructive sleep apnea is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


